 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10
     ___________________________________
11                                                )
     DAVID LEE ROBERTS,                           )      No. ED CV 18-00770-VBF-SP
12                                                )
                        Plaintiff,                )      ORDER
13                                                )
           v.                                     )      Adopting the R & R and
14                                                )      Granting the Motion to Dismiss
     COUNTY OF RIVERSIDE,                         )
15   RIVERSIDE CTY. SHERIFF’S DEP’T,              )      Dismissing With Prejudice;
     RIVERSIDE CTY. SHERIFF                       )      Directing Entry of Judgment;
16   Stanley Sniff Junior in his indiv. capacity, )
                                                  )      Terminating the Case (JS-6)
17         and                                    )
                                                  )
18   RIVERSIDE CTY. UNDERSHERIFF                  )
     William DiYorio in his indiv. capacity,      )
19                                                )
                        Defendants.               )
20   ___________________________________)
21
           The Magistrate Judge issued a Report and Recommendation (“R&R”) on
22
     February 28, 2019, CM/ECF Document (“Doc”) 21, which the United States Postal
23
     Service returned to the Clerk’s Office as undeliverable on March 15, 2019 (Doc 23,
24
     docketed March 19, 2019). Petitioner has not provided an updated address and has
25
     not filed objections to the R&R within the time allotted by Fed. R. Civ. P. 72(b).
26
           Fed. R. Civ. P. 72(b)(3) requires de novo review only of those parts of an R&R
27
28                                            -1-
 1   to which a party has timely objected. See Khan v. Langford, 2018 WL 1271204, *1
 2   (C.D. Cal. Mar. 8, 2018) (citing, inter alia, US v. Reyna-Tapia, 328 F.3d 1114, 1121
 3   (9th Cir. 2003) (en banc)). But the Advisory Committee Notes to Fed. R. Civ. P. 72(b)
 4   recommend that when no timely objection is filed, the Court should review the R&R
 5   “for clear error on the face of the record.” Juarez, 2016 WL 2908238 at *2 (cite
 6   omitted); accord Douglass v. USAA, 79 F.3d 1415, 1420 (5th Cir. 1996) (en banc);
 7   Benitez v. Parmer, 654 F. App’x 502, 503 (2d Cir. 2016) (“Because Benitez thus
 8   made only a general objection, the district court reviewed the 2013 R&R for clear
 9   error.”) (citing, inter alia, Adv. Comm. Notes to 1983 Am. of Fed. R. Civ. P. 72(b)).
10         On de novo or clear-error review, the Court finds no defect of law, fact, or
11   logic in the R&R. Accordingly, the Court will accept the Magistrate Judge’s findings
12   and conclusions and implement her recommendation.
13
14                                         ORDER
15         The Report and Recommendation [# 21] is ADOPTED without objection.
16         Defendants’ Fed. R. Civ. P. 12(b)(6) unopposed motion to dismiss the
17   complaint to failure to state a claim [# 15] is GRANTED.
18         The complaint [#1] is DISMISSED with prejudice.
19         As required by Fed. R. Civ. P. 58(a), judgment will be a separate document.
20         The case SHALL BE TERMINATED and closed (JS-6).
21         IT IS SO ORDERED.
22
23
24   Dated: May 10, 2019                            _____________________________
                                                     Honorable Valerie Baker Fairbank
25                                                   Senior United States District Judge
26
27
28                                            -2-
